243 Ga. 545 (1979)
255 S.E.2d 19
RIZK et al.
v.
JONES et al.
34642.
Supreme Court of Georgia.
Submitted March 7, 1979.
Decided April 5, 1979.
Rehearing Denied April 17 And April 24, 1979.
King & Spalding, Charles H. Kirbo, A. Felton Jenkins, Jr., Smith, Cohen, Ringel, Kohler & Martin, Robert W. Beynart, David K. Whatley, for appellants.
Powell, Goldstein, Frazer & Murphy, Edward Dorsey, Frank Mays Hull, for appellees.
PER CURIAM.
We granted certiorari in this case to consider the following question: "Where two or more written agreements are executed simultaneously in the course of the same transaction some of which expressly refer to the others, should they be read and construed together for the purpose of determining the respective rights and liabilities of the parties, or are the rights and obligations incurred in each document severable?"
We hold that the documents should be read and *546 construed together in keeping with our decision in Hardin v. Great Northern Nekoosa Corp., 237 Ga. 594, 597 (229 SE2d 371) (1976). Having construed the documents in question together, we conclude that the decision of the trial court and of the Court of Appeals in Rizk v. Jones, 148 Ga. App. 473 (251 SE2d 360) (1978) was correct.
Judgment affirmed. All the Justices concur.